Citation Nr: 1326588	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  10-17 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a neck disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 rating decision of the White River Junction, Vermont, Regional Office (RO).  The RO in Detroit, Michigan, maintains jurisdiction over this appeal.

In October 2010, the appellant and his mother testified at a Board hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  Thereafter, in 2012, additional lay and clinical evidence was associated with the claims file and virtual VA file.  That evidence was not accompanied by a waiver of RO consideration.  Nevertheless, in light of the Board's favorable determination, it should be considered by the RO on remand.

The Board observes that the Veteran submitted copies of service treatment records in conjunction with his October 2010 hearing, potentially implicating38 C.F.R. § 3.156 (c).  However, the service treatment records submitted by the Veteran in October 2010 were duplicative of service records already associated with the claims file at the time of the initial April 1981 denial of his service connection claim.  The Board also notes that in July 1999 additional service treatment records were associated with the claims file.  It is unclear whether those records previously associated with the claims file.  Nevertheless, they are not relevant to the issues on appeal.  As such, the Board finds that 38 C.F.R. § 3.156 (c) is not for application. 

The issue of service connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The RO denied service connection for a back disability, claimed as a back condition, in an April 1981 rating action; however, appellate review was not perfected and the determination is final. 

2.  The RO denied service connection for a neck disability and declined to reopen a claim for service connection for a back disability in an August 1993 rating action; however, appellate review was not perfected and the determination is final.

3.  Evidence added to the record since the August 1993 rating action relates to unestablished facts necessary to substantiate the back and neck service connection claims, and raises the possibility of substantiating the claims.

4.  Resolving all reasonable doubt in the Veteran's favor, lumbar spine degenerative disc disease had its onset in service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the August 1993 rating decision, declining to reopen service connection for a back disability, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  Evidence added to the record since the August 1993 rating decision, denying service connection for a neck disability, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for service connection for lumbar spine degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the service connection claims for back and neck disabilities, grants service connection for a low back disability, and remands the neck claim for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

New and Material Evidence

The Board notes that the RO declined to reopen the Veteran's back and neck service connection claims in the September 2009 rating action.  Thus, the preliminary question of whether previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying claim on its merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As such, the Board must address the threshold question of whether new and material evidence has been received since the last final determination. 

The RO denied the Veteran's initial service connection claim for a back condition in April 1981.  At the time, the evidence of record included service treatment records, the Veteran's statements, and a March 1981 VA examination report.  However, the RO concluded that the evidence failed to demonstrate that the Veteran had a chronic back condition.  The Veteran did not appeal this determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.

The RO denied the Veteran's initial neck service connection claim in August 1993.  The RO also declined to reopen his low back service connection claim at that time.  In August 1993, the record was essentially the same as in April 1981, containing service treatment records, the Veteran's statements and a March 1981 VA examination report.  While a February 1987 physical profile record documenting a duty limitation secondary to low back pain was added to the record, it was a duplicate of a service treatment record already associated with the claims file.  The RO concluded that the Veteran did not have a current neck disability or a neck disability in service, and that new and material evidence had not been received to reopen the back claim, as no back condition was found on VA examination in 1981.

The August 1993 rating decision is the last final decision of record.  The claims decided therein are not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen the claims, the Veteran must present or secure new and material evidence with respect to those claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 
Various pieces of evidence have been added to the record since the August 1993 rating decision, to include post-service treatment records and lay statements from the Veteran and his mother.  Significantly, VA treatment notes dated from October 2010 to September 2012 show active problems to include a back disability diagnosed as lumbosacral spondylosis without myelopathy, and a November 2010 complaint of neck pain.  In July 2009, a physician certified that the Veteran had chronic and severe low back pain.  Additionally, the Veteran submitted November 2009 and April 2010 statements stating that he injured his neck and back and was given a profile for those injuries in service.  In October 2010, the Veteran testified that he had experienced recurrent back and neck problems since an automobile accident in service.  The Veteran's mother has also submitted April 2010, May 2012, and August 2012 written statements, and October 2010 oral testimony attesting to his in-service back injury and post-service symptoms.  That new evidence is presumed credible for the purposes of reopening the claims.  Collectively, that new evidence suggests current back and neck disabilities and a nexus between the Veteran's disabilities and his service.  Ultimately, the evidence associated with the claims folder since the August 1993 rating action considered in light of VA's duty to assist sufficiently raises a reasonable possibility of substantiating the previously denied service connection claims for back and neck disabilities.  Thus, new and material evidence has been received and the matter is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

The Veteran seeks service connection for a low back disability.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit  (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The evidence of record confirms that the Veteran has diagnosed lumbar spine degenerative disc disease.  VA treatment notes dated in June 2011 show a diagnosis of spondylosis without myelopathy.  Therefore the determinative issue and focus of the analysis to follow is whether there is sufficient evidence of a relationship between the Veteran's diagnosed condition and his military service. 

Service treatment records show that the Veteran denied back pain upon entrance to service in December 1976 and no clinical abnormalities of the spine were found at that time.  Thereafter, service treatment records document numerous complaints of chronic low back pain between February 1978 and May 1978 related by the Veteran to an automobile accident occurring approximately six to nine months prior.  Of note, in March 1978, x-ray imaging revealed decreased L4-5 disc space and bilateral L5 spondylosis.  A diagnosis was made of spondylosis L5-S1, and later, spondylolisthesis.  The Veteran was subsequently prescribed a back brace, physical therapy, and heat therapy.  During a June 1978 separation examination, the Veteran reported recurrent back pain that the examiner noted to be secondary to an automobile accident nine months prior.

Post service, the Veteran underwent a VA examination in March 1981 to evaluate his low back disability.  He reported intermittent, occasional back aches.  Imaging at that time revealed an increase of the lumbosacral angle, but "no definite" spondylosis nor spondylolisthesis.  The examiner did not address the significance of the increase in lumbosacral angle, nor did he indicate whether, as the report suggests, imaging may have been suggestive of spondylosis or spondylolisthesis, though not definite.  A diagnosis was made of history of lumbar strain.

The evidence of record also includes a July 2009 physician's certification of the Veteran's chronic and severe low back pain.  Additionally, VA treatment notes dated from October 2010 to September 2012 show that the Veteran reported prior treatment for chronic back pain, which he related to an automobile accident in service.  Those records show recurring active problems to include spondylosis without myelopathy.  

In written statements and in October 2010 testimony before the Board, the Veteran asserted that he experienced recurrent back problems ever since the automobile accident in service.  His testimony was supported by an April 2010 written statement and October 2010 testimony offered by his mother, asserting her knowledge of the Veteran's in-service automobile accident and chronic back problems ever since.  

The Board finds the Veteran's account of in- and post-service low back symptoms, to include onset in service and recurrence thereafter, to be competent and credible.  See Jandreau, 492 F.3d at 1377.  Service treatment records show complaints of recurrent back pain including at separation, and post-service VA examination report, treatment records, and July 2007 private physician's certification are generally consistent with his account of symptomatology.  Further, at the October 2010 hearing, his mother provided testimony that was by and large congruent with the Veteran's account.  These factors together make the Veteran's statements as to these matters competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

The law states that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 . 

While there is no competent medical evidence that addresses when the Veteran's lumbar spine degenerative disc disease began, the medical evidence shows that the Veteran has a current diagnosis of degenerative disc disease, and the credible lay evidence of record shows that it began in military service and continued thereafter.  Moreover, the fact that the Veteran was objectively shown to have lumbar spine degenerative disc disease in service adds to the credibility of his account that his current low back disability is related to service.  Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for lumbar spine degenerative disc disease.


ORDER

The service connection claim for a back disability is reopened; to this extent, the appeal is granted.

The service connection claim for a neck disability is reopened; to this extent, the appeal is granted.

Service connection for lumbar spine degenerative disc disease is granted.



REMAND

Having reopened the Veteran's service connection claim for a neck disability, VA has a duty to assist him in the development of the claim by conducting appropriate medical inquiry.  Service treatment records support that the Veteran was involved in an automobile sometime in 1977.  They also show that in February 1978, he was assessed to have rule out whiplash of midback and neck.  A November 2010 VA treatment record documents complaints of neck pain, and the Veteran testified in October 2010 regarding recurrent neck pain.  The Veteran has provided a competent account of relevant neck symptomatology and the competent evidence of record suggests he may have a current neck disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Board finds a remand for appropriate VA examination is necessary and the claim must be remanded.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Board finds that the record does not reflect sufficient attempts to obtain relevant private treatment records, and VA treatment records dated since September 2012 remain outstanding.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3)  (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  As such, the Board has no discretion and must remand this appeal to attempt to obtain any outstanding records.

Furthermore, in light of the Veteran's October 2010 testimony that there may be outstanding service records, including personnel and hospital records, related to his in-service accident to which he attributes his current neck disability, the Board finds that further efforts should be made on remand to ensure that the Veteran's complete service records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or who were contemporaneously informed, of his in-service and post-service neck symptoms and/or diagnoses; and medical statements in support of his claims, including from his medical care provider(s). 

2.  Request all service records, including the Veteran's service treatment records, service personnel records, and hospitalization records from Fort Bliss, Fort Gordon, and Fort Dix, relating to the Veteran's period of active military service. 

3.  Contact the Veteran and request him to identify all sources of treatment, hospitalization and examination from any private physician(s) and facility(ies) since service relating to his neck disability.  Thereafter, the RO should undertake appropriate efforts to obtain any indicated records.  The RO must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file, to include obtaining notation that no additional records are available on the Virtual VA system if VA treatment records are identified.

4.  Obtain, physically or electronically, all outstanding VA hospitalization and treatment records related to any neck disability, dated since September 2012.  Any negative response(s) should be in writing and associated with the claims folder, to include notation that no additional records are available on the Virtual VA system.

5.  Then schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any neck disability found to be present.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be conducted.  

The examiner should record the full history of the condition, including the Veteran's account of symptomatology.  The examiner should note all neck pathology found to be present, if any.  Then, with regard to any diagnosed condition, the examiner should state whether it is at least as likely as not that the condition:

(i) had its onset in service or within one year of separation;

(ii) is related to any incident or event during military service, to include an automobile accident occurring sometime in 1977.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  All necessary testing should be completed with the relevant findings reported in detail.  All provided opinions should be supported by a clearly stated rationale. 

6.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


